Exhibit 10.1
June 13, 2008
Kenneth T. Stevens
7309 Lambton Park Road
New Albany, Ohio 43054
Dear Ken:
This Letter Agreement will serve to specify the terms of your separation from
Tween Brands, Inc. (“Tween Brands” or the “Company” (formerly Too, Inc.)).
Except as set forth below, (a) all terms and conditions of your Employment
Agreement dated January 29, 2007 between you and the Company (the “Employment
Agreement”) remain in force and (b) to the extent of any disagreement between
this Letter Agreement and the Employment Agreement, the Employment Agreement
shall control. Any capitalized word or term used but not defined in this Letter
Agreement has the meaning given to it in the Employment Agreement.

1.   June 27, 2008 shall be your “Termination Date.” Between now and the
Termination Date, you will continue as President and Chief Operating Officer of
the Company. The Termination Date will be your final date of employment with the
Company and, on such date, you shall incur a “separation from service,” as that
term is defined in Section 409A of the Internal Revenue Code of 1986, as
amended. The pay and benefits you currently receive as President and Chief
Operating Officer shall continue through the Termination Date.

2.   You shall cease to be an officer of the Company and any of its affiliates
on the Termination Date. You will also cease acting as Principal Financial
Officer and Principal Accounting Officer of the Company on the Termination Date.

3.   You have submitted a letter of resignation to the Company’s Board of
Directors (the “Board”) dated June 11, 2008. Your resignation from the Board
would be effective June 27, 2008.

4.   The termination of your employment will be treated on the Termination Date
as a Voluntary Termination by Executive without Good Reason under Paragraph
11(a) of the Employment Agreement entitling you to the

 



--------------------------------------------------------------------------------



 



    compensation and benefits set forth in Paragraph 11(a) of the Employment
Agreement. In addition, the Company agrees to pay you within five (5) business
days of the date this Letter Agreement becomes irrevocable the amount of four
hundred thousand dollars ($400,000) minus applicable taxes and fees.

5.   The Company agrees to reimburse you for legal fees you may incur associated
with the negotiation of this Letter Agreement up to a maximum total amount of
five thousand dollars ($5,000). You will receive this payment after you submit
to the Company appropriate documentation of these legal fees and within sixty
(60) days of the date this Letter Agreement becomes irrevocable.

6.   The Company agrees to reduce the “Non-Competition Period” outlined in
Paragraph 12(b) of the Employment Agreement and the “No-Raid Period” outlined in
Paragraph 12(c) of the Employment Agreement from two years to a period of one
year from the Termination Date.

7.   Neither you nor any officer, director or any authorized spokesperson of the
Company will state or otherwise publish anything about the other party which
would adversely affect the reputation, image or business relationships and
goodwill of the other party in its/his market and community at large.

8.   The sums of money and conditions set forth as specified in paragraphs (4),
(5) and (6) of this Letter Agreement represent any and all termination pay, back
pay, wages, vacation pay, damages (liquidated or unliquidated), benefits,
attorneys‘’ fees, costs, interest or other monies to which you may now be
entitled from the Company. In the event of your death prior to the payment of
such amounts to you, the compensation and benefits you are entitled to receive
under this Letter Agreement will inure to the benefit of your heirs.

9.   Except for your rights under this Letter Agreement, you acquit, release and
forever discharge, the Company, its affiliates, and all of their past, present
and future officers, directors, agents, employees and shareholders, of and from
all, and in all manner of, actions and causes of action, suits, debts, claims
and demands whatsoever, in law or in equity, which you ever had or may now have,
through the date of your execution of this Letter Agreement, with respect to any
aspect of your employment by, or termination of employment from, the Company and
with respect to any other agreement, under other federal, state or local law
with respect to age, race, sex, and other forms of employment discrimination,
breach of contract, tort or other federal, state and local laws relating to
employment and its termination.

 



--------------------------------------------------------------------------------



 



10.   Except for its rights under this Letter Agreement, the Company acquits,
releases and forever discharges you of and from all, and in all manner of,
actions and causes of action, suits, debts, claims and demands whatsoever, in
law or in equity, which it ever had or may now have, through the date of your
execution of this Letter Agreement, with respect to any aspect of your
employment by, or termination of employment from, the Company.

11.   You hereby certify that you are not aware of any weakness, compliance
issue or accounting issues that have not been previously disclosed to the
Company’s Chief Executive Officer or have been specifically identified and
recognized as an issue in the Sarbanes-Oxley Section 404 process.

12.   You agree to make yourself available for testimony at any proceeding
and/or consultation with the Company’s attorneys, and to cooperate fully during
any investigation with respect to any pending or future litigation that involves
you and/or the Company because of your past role with the Company or about which
you have knowledge or information. The Company agrees to pay you in full all
reasonable expenses associated therewith. Such payment to be made to you within
five (5) business days of the date on which you submit to the Company
appropriate documentation of such expenses.

13.   The Company will indemnify you and hold you harmless against any and all
liability (including, without limitation, reasonable attorneys’ fees) to the
fullest extent permitted by the laws of Delaware as they may exist from time to
time for any claim brought against the Company, any of its affiliates or you,
either individually or as a member of the Board, with regard to any event,
action or inaction that occurred during your employment with the Company or
during your tenure on the Board.

14.   If the terms are acceptable, please execute and return a signed copy of
this Letter Agreement. You understand that you should discuss any concerns you
may have with your lawyer before executing this Letter Agreement. By law, after
you sign this Letter Agreement you have seven (7) days from that date in which
you can change your mind and revoke it. To revoke this Letter Agreement, you
must deliver a written revocation to the Senior Vice President Human Resources
at Tween Brands, Inc., 8323 Walton Parkway, New Albany, OH 43054 by 5:00 p.m. on
or before the seventh day following the date you sign this Letter Agreement.

15.   You and the Company agree that this Letter Agreement can only be amended
by a writing signed by both you and the Company and that this Letter serves to
fulfill any and all notice provisions in the Employment Agreement, pursuant to
Paragraphs 10(g), 11(a) or otherwise.

 



--------------------------------------------------------------------------------



 



Thank you for the many valuable contributions you have made to the Company and I
wish you great success in the future.
Sincerely,
/s/ Michael W. Rayden
Michael W. Rayden
Chairman and Chief Executive Officer
Agreed to and accepted:

                  /s/ Kenneth T. Stevens       Kenneth T. Stevens           

 